Case 1:18-cv-21914-RNS Document 32 Entered on FLSD Docket 05/21/2019 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 18-21914-CIV-SCOLA

   CHARLENE MAJOR,

           Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
  ______________________________________/

                PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
   EVIDENCE, TESTIMONY & ARGUMENT REGARDING FAULT OF NON-PARTIES

         Plaintiff, by and through her undersigned counsel, hereby moves in limine with regard to

  any reference, argument, questioning or making comments about any alleged liability of any

  non-party and in support thereof state as follows:

         1. No Fabre in Maritime: The Eleventh Circuit has ruled that under the General

  Maritime Law defendants cannot blame non-parties. In Sands v. Kawasaki Motors Corp. USA,

  513 Fed. Appx. 847, 2013 WL 1149601 (11th Cir. 2013), the Eleventh Circuit was faced with an

  argument by the defendant manufacturer of a jet ski that the operator of the jet ski, who was not a

  party, should have been included on the verdict form. The Court affirmed the trial court which

  refused to put the non-party on the verdict form, and said:

               The general rule in maritime law is that a plaintiff may sue any
               defendant “for the *855 full amount of damages for an indivisible injury
               that the [defendant's] negligence was a substantial factor in causing,
               even if the concurrent negligence of others contributed to the incident.”
               Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256, 260,
               99 S.Ct. 2753, 2756, 61 L.Ed.2d 521 (1979). Under that rule, [the
               plaintiff] was permitted to sue Kawasaki for the full amount of her
               damages, even though [the operator of the jet ski, who was not a party]’s
               negligence might have contributed to her injuries.


                                                   1
Case 1:18-cv-21914-RNS Document 32 Entered on FLSD Docket 05/21/2019 Page 2 of 5

                                                               CASE NO.: 18-21914-CIV-SCOLA


               Kawasaki relies on McDermott, Inc. v. AmClyde, 511 U.S. 202, 114
               S.Ct. 1461, 128 L.Ed.2d 148 (1994) to argue that [the non party
               operator] name nonetheless should have been included on the verdict
               form. McDermott “settled decades of debate over the proper method of
               apportioning liability between settling and nonsettling tortfeasors in
               admiralty cases by holding that the proportionate share approach
               applies.” Murphy v. Fla. Keys Elec. Co–op., 329 F.3d 1311, 1314 (11th
               Cir.2003) (quotation marks omitted). Under that approach, if at least one
               defendant does not settle with the plaintiff, the amount of damages and
               percentage of liability attributable to each defendant is determined at
               trial. McDermott, 511 U.S. at 208–13, 114 S.Ct. at 1465–67. However,
               the Supreme Court made clear in McDermott that the proportionate
               share approach applies only when there has been a settlement, and that
               McDermott did not abrogate the “well-established principle of joint and
               several liability” as stated in Edmonds. McDermott, 511 U.S. at 220–21,
               114 S.Ct. at 1471. Accordingly, the general rule of Edmonds applies in
               this case, [the Plaintiff] was permitted to sue Kawasaki for the full
               amount of her damages, and the court did not err in refusing to include
               [the non party operator of the jet ski] on the verdict form, even though
               she might have contributed to [the Plaintiff’s] injuries.

  Sands v. Kawasaki Motors Corp. USA, 513 Fed. Appx. 847, 854-5.

         2. This case is governed by the General Maritime Law. Plaintiff has pleaded application

  of the General Maritime Law [Complaint DE 1, ¶7], and Defendant has admitted the that General

  Maritime Law applies in its Answer [DE 8, Fourth Affirmative Defense].

         3. General Maritime Law provides for joint and several liability. In this case, joint and

  several liability would be abrogated by the application of the Fabre rule, which allows a defendant

  to blame a non-party under Florida state law. An illustrative case of the principle that Fabre does

  not apply in maritime matters is Groff v. Chandris, Inc., 835 F. Supp. 1408 (S.D. Fla. 1993). In

  Groff, a cruise passenger was injured when she fell from 15-inch drop on dock during a stop in the

  Cayman Islands. She brought suit against Chandris, Inc. and Ajax Navigation Corporation,

  alleging that they had a duty to warn her of the dangerous condition of the dock. Those defendants

  requested a verdict form which would have asked the jury to apportion amount of damages to a

  non-party, the Grand Cayman Port Authority. Judge K. Michael Moore held that, under federal

                                                  2
Case 1:18-cv-21914-RNS Document 32 Entered on FLSD Docket 05/21/2019 Page 3 of 5

                                                                 CASE NO.: 18-21914-CIV-SCOLA


  maritime law, defendants were not permitted to have jury determine percentage of liability or fault

  of a non-party. Groff, 835 F.Supp. at 1409-1410; see also Edmonds v. Compagne Generale

  Transatlinquitue, 443 U.S. 256, 260 & n. 7, rehearing denied, 444 U.S. 889 (1979); The Atlas, 93

  U.S. 302 (1876); Ebanks v. Great Lakes Drecth & Dot Co., 688 S. 2nd 716 (11th Cir. 1982), cert

  denied, 460 U.S. 1083 (1983).

         4. The court in Groff went on to discuss the Florida Supreme Court decision in Fabre v.

  Marin, 623 So.2d 1182 (Fla. 1993), and Fla. Stat. § 768.81(3), and cited to Branch v. Schumann,

  445 F.2d 175, 178 (5th Cir. 1971), for the proposition that the former Fifth Circuit refused to permit

  application of a Florida Statute when such a law conflicted with General Maritime Law.

         5. Additionally, negligent security cases in Florida fall within the holding of Merrill

  Crossings Associates v. McDonald, 705 So. 2d 560, 563 (Fla. 1997), in which the Florida Supreme

  Court announced: “Because we hold that section 768.81 is not applicable to the instant case, it was

  not error to exclude the intentional tortfeasor from the verdict form.”

         6. In this case, therefore, Defendant should not be allowed to present evidence, elicit

  testimony, or make argument about any alleged liability of non-parties to this action, including,

  but not limited to, Timothy Stordahl and Elaine Barrera.

         WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an Order

  precluding Defendants from presenting evidence, eliciting testimony, or making arguments about

  any alleged liability of non-parties to this action, including, but not limited to, Timothy Stordahl

  and Elaine Barrera.




                                                    3
Case 1:18-cv-21914-RNS Document 32 Entered on FLSD Docket 05/21/2019 Page 4 of 5

                                                                 CASE NO.: 18-21914-CIV-SCOLA


                                        Certificate of Counsel

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movants has

  conferred with counsel for Defendant in a good faith effort to resolve the issues raised in this

  motion, but counsel for Defendant has not agreed to the relief sought herein.

                                                 Respectfully submitted,

                                                        DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                        Plaintiff’s Co-Counsel
                                                        Offices at Grand Bay Plaza
                                                        2665 South Bayshore Drive, PH-2B
                                                        Miami, Florida 33133
                                                        Telephone:     (305) 374-1920
                                                        Facsimile:     (305) 374-1961
                                                        E-Mail:        cdrury@dkrpa.com

                                                        By:     s/ Christopher M. Drury
                                                                Christopher M. Drury
                                                                Fla. Bar No. 796751


                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 s/ Christopher M. Drury
                                                 CHRISTOPHER M. DRURY




                                                    4
Case 1:18-cv-21914-RNS Document 32 Entered on FLSD Docket 05/21/2019 Page 5 of 5

                                                           CASE NO.: 18-21914-CIV-SCOLA


                                      SERVICE LIST

                                  MAJOR v. CARNIVAL CORP.

                              CASE NO. 18-21914-CIV-SCOLA

   Tonya J. Meister, Esq.                        Curtis J. Mase, Esq.
   Fla. Bar No. 0629243                          cmase@maselaw.com
   Courthouse Tower – Suite 750                  Victor J. Pelaez, Esq.
   44 W. Flagler Street                          vpelaez@maselaw.com
   Miami, Florida 33130                          MASE MEBANE & BRIGGS, P.A.
   Telephone: (305) 590-5570                     2601 South Bayshore Drive, Suite 800
   Attorney for Plaintiff                        Miami, Florida 33133
                                                 Telephone: (305) 377-3770
                                                 Facsimile: (305) 377-0080
                                                 Attorneys for Defendant




                                             5
